Reasons for Allowance


None of the cited references, alone or in combination, disclose the method of constructing a bra with first and second cups by forming first and second tessellated bra cups comprising a plurality of tiles and concave first inner face and convex first outer face in each respective cup. The  tessellated bra cups are constructed so that the tike in the plurality of ties in each cup include  a larger size of tile in the cup portion  that is further away from the bottom end of the cup  than the tiles   that are closer to the bottom end portion of the cup as claimed in claim 21. Claims 22- 40 depend form claim 21 and are therefore also allowable. 

				Examiner’s Amendment

The application has been amended as follows: 


In the Specification:
In paragraph (0001), line 1, after  “473,”  insert   - - now U.S. Patent Humber 10, 448,679 - - . 


In the claims: 

In claims 29, line 2 and      claim 30, line 1, delete “lycra” and insert therein the generic term for the tradename LYCRA of - - spandex - - .
This amendment is being done to remove the tradename from the claims since such ae not allowed to be used in the claims. 

/GLORIA M HALE/Primary Examiner, Art Unit 3732